Attachment to Advisory Action
Rejection of Claims for Double Patenting 
The claims did not overcome double patenting rejection. So, the rejection cannot be withdrawn.

Rejection of Claims under 35 U.S.C. § 102 
The applicant alleges that Lin fails to disclose (1) a plurality of shift registers ... output a respective stream of the plurality of streams of image samples and (2) a control circuit configured to load the plurality of shift registers with the plurality of image samples ... and shift the plurality of shift registers to output the plurality of streams of image samples. It appears that the applicant only focuses on the (1) allegation. Specifically, the applicant supports its (1) allegation by arguing that Lin fails to disclose that the first shift register 611, the second shift register 612, the third shift register 613, and the fourth shift register 614 are loaded with image samples and are shifted to output the streams of image samples. However, the examiner does not agree with the applicant. First, the image data such as Adata (A0/A1/A2/A3), Bdata, Cdata, and Ddata can read on image samples. Second, it appears that applicant interprets the claims as plurality of shift registers directly inputting and outputting stream of image samples (emphasis). It is true that this is one of the way how the claims can be interpreted, but not the only claim interpretation. The claims can also be interpreted as multiple shift registers indirectly inputting and outputting streams of image sample. If the claims included a limitation reciting the plurality of shift registers were directly inputting and outputting stream of image samples, then rejection might have to be reconsidered. Here, the claims does not have that “direct” meaning terms or limitations. So, the claims can also be construed as multiple shift registers indirectly inputting and outputting streams of image sample, which Lin did not fail to disclose the (1) allegation. Lin discloses a first shift register, a second shift register, a third register, and a fourth register that are connected to a first line buffer, a second line buffer, a third line buffer, and a fourth line buffer, respectively. By the connection of the multiple shift registers and the line buffers, the image data—Adata, Bdata, Cdata, and Ddata, is outputted to the Fourth Line buffer (Fig. 6-630). Therefore, Lin did not fail to teach (1) and (2) allegations.
Moreover, the applicant alleges that Lin fails to disclose "an interconnect network including a plurality of connections ... coupling the second plurality of storage locations of each of the plurality of shift registers to a different one or more of the first plurality of storage locations in the second buffer," and "one or more of the first plurality of storage locations in the second buffer being coupled to more than one of the plurality of connections." These limitations were interpreted as multiple shift registers connected to another buffer via different connections. Here, Lin discloses a Fourth Line Buffer (Fig. 6-630), which is connected to first, second, third, and fourth shift registers via the first, second, third, and fourth line buffer, respectively, in different connections that image data—Adata, Bdata, Cdata, and Ddata, are transferred to be stored.
Because of the foregoing reasons, the rejection of claims under 35 U.S.C. § 102 will not be withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664